Exhibit 5.1 Wyrick Robbins Yates & Ponton LLP ATTORNEYS AT LAW 4101 Lake Boone Trail, Suite 300, Raleigh, NC27607 PO Drawer 17803, Raleigh, NC27619 P:919.781.4000F: 919.781.4865www.wyrick.com June 24, 2016 Paragon Commercial Corporation 3535 Glenwood Avenue Raleigh, North Carolina 27612 Re: Registration Statement on Form S-8 Ladies and Gentlemen: We have examined the Registration Statement on Form S-8 filed on or about the date hereof by Paragon Commercial Corporation, a North Carolina corporation (the “Registrant”), with the Securities and Exchange Commission (the “Registration Statement”), in connection with the registration under the Securities Act of 1933, as amended, of an aggregate of 240,699 shares of the Registrant’s common stock, $0.008 par value per share (the “Shares”). We understand the Shares are to be issued pursuant to the Registrant’s 2006 Omnibus Stock Ownership and Long Term Incentive Plan, as the same may be amended from time to time (the “Plan”). In our examination, we have assumed the genuineness of all signatures, the authenticity of all documents submitted to us as originals, and the conformity with the original of all documents submitted to us as copies thereof. As the Registrant’s legal counsel, we have examined the proceedings taken, and are familiar with the proceedings proposed to be taken, in connection with the sale of the Shares pursuant to the Plan. It is our opinion that, upon completion of the proceedings being taken or contemplated by us, as the Registrant’s counsel, to be taken prior to the issuance of the Shares, the Shares when issued in the manner referred to in the Registration Statement and in accordance with the Plan, will be legally and validly issued, fully paid, and nonassessable. We consent to the use of this opinion as an exhibit to the Registration Statement and further consent to the use of our name wherever appearing in the Registration Statement, including any prospectus constituting a part thereof, and any amendments thereto. Very truly yours, /s/ Wyrick Robbins Yates & Ponton LLP
